               Case 3:20-cv-04636-WHA Document 65 Filed 09/23/20 Page 1 of 3




 1   ANDREW HAWLEY (CA Bar No. 229274)
     Western Environmental Law Center
 2   1402 3rd Avenue, Ste. 1022
     Seattle, Washington 98101
 3   hawley@westernlaw.org
     tel: 206-487-7250
 4
     DANIEL JAMES CORDALIS (CA Bar No. 321722)
 5   Cordalis Law, P.C.
     2910 Springer Drive
 6   McKinleyville, California 95519
     dcordalislaw@gmail.com
 7   tel: 303-717-4618

 8   PETER M. K. FROST, appearance pro hac vice
     SANGYE INCE-JOHANNSEN, appearance pro hac vice
 9   Western Environmental Law Center
     120 Shelton McMurphey Boulevard, Ste. 340
10   Eugene, Oregon 97401
     frost@westernlaw.org
11   sangyeij@westernlaw.org
     tel: 541-359-3238 / 541-778-6626
12
     Attorneys for Plaintiffs American Rivers,
13   American Whitewater, California Trout, Idaho Rivers United

14
                                     UNITED STATES DISTRICT COURT
15
                                   NORTHERN DISTRICT OF CALIFORNIA
16
17                                        SAN FRANCISCO DIVISION

18
     AMERICAN RIVERS, et al.,                                    Case No. 3:20-cv-04636-WHA
19
                     Plaintiffs,
20                                                               DECLARATION PURSUANT TO CIVIL
              v.                                                 L.R. 7-11(a) IN SUPPORT OF
21                                                               ADMINISTRATIVE MOTION TO
     ANDREW R. WHEELER, et al.,                                  CONSIDER WHETHER CASES
22                                                               SHOULD BE RELATED
                     Defendants,
23
             and
24
     STATE OF LOUISIANA, et al.,
25
                     Defendant-Intervenors.
26
27
28
     Declaration of Andrew Hawley in Support of Administrative Motion to Consider
     Whether Cases Should be Related, No. 3:20-cv-04636-WHA
                                                                                              Page 1
               Case 3:20-cv-04636-WHA Document 65 Filed 09/23/20 Page 2 of 3




 1   I, Andrew Hawley, declare:
 2           1.      I am attorney of record for Plaintiffs American Rivers, et al. in the above
 3
     captioned case. I make this declaration in support of the Administrative Motion to Consider
 4
     Whether Cases Should Be Related to relate the above captioned case and Suquamish Tribe et al.
 5
     v. Wheeler et al., Case No.: 3:20-cv-06137. Dkt. No. 60 (“Administrative Motion”). I have
 6
 7   personal knowledge of the facts stated herein and, if called as a witness, I could and would

 8   competently testify thereto.
 9           2.      On September 17, 2020, the Court stated it was “inclined to grant the motion” but
10
     “because the tribes raise [additional] unique concerns [with the agency’s rulemaking,]” the Court
11
     requested “their comment about whether their case should be related.” Dkt. 63. The Court
12
13   ordered that “[c]ounsel for plaintiffs here shall please serve this order on the plaintiffs in No. C

14   20-06137 CRB and solicit their opposition or assent to the motion to relate by SEPTEMBER 24

15   AT NOON.” Id.
16
             3.      On September 17, 2020, I sent that Order to counsel for Plaintiffs in No. C 20-
17
     06137 CRB and requested their position on the Administrative Motion.
18
             4.      On September 18, 2020, counsel for Plaintiffs in No. C 20-06137 CRB responded
19
     that the Plaintiffs Suquamish Tribe, et al. support relating the cases.
20
             I declare under penalty of perjury under the laws of the United States that the foregoing is
21
     true and correct and that this declaration was executed on this 23rd day of September, 2020, at
22
     Seattle, Washington.
23
24                                                               /s/ Andrew Hawley
                                                                Andrew Hawley
25                                                              Western Environmental Law Center
                                                                1402 3rd Avenue, Ste. 1022
26                                                              Seattle, Washington 98101
                                                                hawley@westernlaw.org
27                                                              tel: 206-487-7250

28
     Declaration of Andrew Hawley in Support of Administrative Motion to Consider
     Whether Cases Should be Related, No. 3:20-cv-04636-WHA
                                                                                                     Page 2
              Case 3:20-cv-04636-WHA Document 65 Filed 09/23/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that the foregoing Motion was electronically filed with the Clerk of the
 3   Court on September 23, 2020, using the Court’s electronic filing system, which will send
 4
     notification of said filing to the attorneys of record that have, as required, registered with the
 5
     Court’s system.
 6
 7          In addition, the forgoing motion was served on the parties in Suquamish Tribe v.

 8   Wheeler, 3:20-cv-06137-JCS, via electronic mail.
 9
                                                    s/ Andrew Hawley
10                                                  Andrew Hawley
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
